Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 03/04/2021. Claims 1, 11, and 16 were amended by these communications.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Michael J. Cooper (Registration No. 57,749) on 3/09/2021. Applicant agreed to include the examiner proposed amendment to overcome 35 U.S.C. 101.

The application has been amended as follows: 
	1. 	(Currently Amended) A computer-implemented method comprising:
processing historical calendar data attributed to users on a network;
generating, based at least in part on the processed historical calendar data and historical user activity data associated with the network, one or more machine learning user activity models;

	processing the additional user activity data from one or more data structures associated with network monitoring to one or more data structures associated with the one or more machine learning user activity models, wherein the additional user activity data comprises data related to a number of times at least one user accesses one or more network locations associated with one or more particular hyperlinks;
	performing a network domain determination to authenticate that the one or more particular hyperlinks exist with links to protect the one or more network locations;
	processing the additional calendar data from one or more data structures associated with one or more user calendar applications to the one or more data structures associated with the one or more machine learning user activity models; and
	applying distinct weights to overlapping events in the additional calendar data, wherein the distinct weights are based at least in part on priority information derived from the additional calendar data, and wherein the priority information represents a level of importance of the overlapping events for the at least one user;
generating a risk assessment output for the at least one user by applying at least one of the machine learning user activity models to the processed input data; and
providing the risk assessment output to one or more risk management entities within the network for execution of one or more automated actions based at least in part on the risk assessment output;
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

2.	(Original) The computer-implemented method of claim 1, wherein generating the risk assessment output comprises performing one or more static calendar data-related determinations by applying the at least one machine learning user activity model to one or more binary aspects of the processed additional calendar data.


modifying the risk assessment output by applying an adjustment factor to the risk assessment output, wherein the adjustment factor is based at least in part on performing one or more dynamic calendar data-related determinations by applying the at least one machine learning user activity model to one or more variable aspects of the processed additional calendar data.

4.	(Original) The computer-implemented method of claim 3, wherein modifying the risk assessment output by applying the adjustment factor to the risk assessment output comprises increasing a risk level associated with the risk assessment output by a given amount or decreasing a risk level associated with the risk assessment output by a given amount, based at least in part on the one or more dynamic calendar data-related determinations.

5.	(Original) The computer-implemented method of claim 1, wherein processing the additional calendar data comprises applying one or more natural language processing techniques to the additional calendar data, thereby determining one or more portions of the additional calendar data to process to the one or more data structures associated with the one or more machine learning user activity models.

6.	(Original) The computer-implemented method of claim 1, wherein processing the historical calendar data comprises applying one or more natural language processing techniques to the historical calendar data.

7.	(Original) The computer-implemented method of claim 1, wherein at least one of the historical calendar data and the additional calendar data comprise at least one of participant information for a scheduled event, organizer information for a scheduled event, start time information for a scheduled event, end time information for a scheduled event, date information for a scheduled event, location information for a scheduled event, 

8.	(Original) The computer-implemented method of claim 1, wherein processing the input data comprises implementing an application programming interface associated with a risk engine.

9.	(Original) The computer-implemented method of claim 1, wherein the risk assessment output comprises identification of one or more protected resources accessed at a particular time by the at least one user, and a risk level associated therewith.

10.	(Cancelled)

11.	(Currently Amended) A non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device:
to process historical calendar data attributed to users on a network;
to generate, based at least in part on the processed historical calendar data and historical user activity data associated with the network, one or more machine learning user activity models;
to process input data, wherein the input data comprise additional user activity data associated with the network attributed to at least one of the users and additional calendar data temporally related to the additional user activity data, wherein processing the input data comprises:
	processing the additional user activity data from one or more data structures associated with network monitoring to one or more data structures associated with the one or more machine learning user activity models, wherein the additional user activity data comprises data related to a number of times at least one user accesses one or more network locations associated with one or more particular hyperlinks; 
performing a network domain determination to authenticate that the one or more particular hyperlinks exist with links to protect the one or more network locations;
	processing the additional calendar data from one or more data structures associated with one or more user calendar applications to the one or more data structures associated with the one or more machine learning user activity models; and
	applying distinct weights to overlapping events in the additional calendar data, wherein the distinct weights are based at least in part on priority information derived from the additional calendar data, and wherein the priority information represents a level of importance of the overlapping events for the at least one user;
to generate a risk assessment output for the at least one user by applying at least one of the machine learning user activity models to the processed input data; and
to provide the risk assessment output to one or more risk management entities within the network for execution of one or more automated actions based at least in part on the risk assessment output.

12.	(Original) The non-transitory processor-readable storage medium of claim 11, wherein generating the risk assessment output comprises performing one or more static calendar data-related determinations by applying the at least one machine learning user activity model to one or more binary aspects of the processed additional calendar data.

13.	(Original) The non-transitory processor-readable storage medium of claim 11, wherein the program code further causes the at least one processing device:
to modify the risk assessment output by applying an adjustment factor to the risk assessment output, wherein the adjustment factor is based at least in part on performing one or more dynamic calendar data-related determinations by applying the at least one machine learning user activity model to one or more variable aspects of the processed additional calendar data.

14.	(Original) The non-transitory processor-readable storage medium of claim 13, wherein modifying the risk assessment output by applying the adjustment factor to 

15.	(Original) The non-transitory processor-readable storage medium of claim 11, wherein processing the additional calendar data comprises applying one or more natural language processing techniques to the additional calendar data, thereby determining one or more portions of the additional calendar data to process to the one or more data structures associated with the one or more machine learning user activity models.

16.	(Currently Amended) An apparatus comprising:
at least one processing device comprising a processor coupled to a memory;
the at least one processing device being configured:
	to process historical calendar data attributed to users on a network;
	to generate, based at least in part on the processed historical calendar data and historical user activity data associated with the network, one or more machine learning user activity models;
	to process input data, wherein the input data comprise additional user activity data associated with the network attributed to at least one of the users and additional calendar data temporally related to the additional user activity data, wherein processing the input data comprises:
		processing the additional user activity data from one or more data structures associated with network monitoring to one or more data structures associated with the one or more machine learning user activity models, wherein the additional user activity data comprises data related to a number of times at least one user accesses one or more network locations associated with one or more particular hyperlinks;
		performing a network domain determination to authenticate that the one or more particular hyperlinks exist with links to protect the one or more network locations;

		applying distinct weights to overlapping events in the additional calendar data, wherein the distinct weights are based at least in part on priority information derived from the additional calendar data, and wherein the priority information represents a level of importance of the overlapping events for the at least one user;
	to generate a risk assessment output for the at least one user by applying at least one of the machine learning user activity models to the processed input data; and
	to provide the risk assessment output to one or more risk management entities within the network for execution of one or more automated actions based at least in part on the risk assessment output.

17.	(Original) The apparatus of claim 16, wherein generating the risk assessment output comprises performing one or more static calendar data-related determinations by applying the at least one machine learning user activity model to one or more binary aspects of the processed additional calendar data.

18.	(Original) The apparatus of claim 16, wherein the at least one processing device is further configured:
to modify the risk assessment output by applying an adjustment factor to the risk assessment output, wherein the adjustment factor is based at least in part on performing one or more dynamic calendar data-related determinations by applying the at least one machine learning user activity model to one or more variable aspects of the processed additional calendar data.

19.	(Original) The apparatus of claim 18, wherein modifying the risk assessment output by applying the adjustment factor to the risk assessment output comprises increasing a risk level associated with the risk assessment output by a given amount or decreasing a risk level associated with the risk assessment output by a given amount, based at least in part on the one or more dynamic calendar data-related determinations.

20.	(Original) The apparatus of claim 16, wherein processing the additional calendar data comprises applying one or more natural language processing techniques to the additional calendar data, thereby determining one or more portions of the additional calendar data to process to the one or more data structures associated with the one or more machine learning user activity models.

21.	(Previously Presented) The apparatus of claim 16, wherein processing the input data comprises implementing an application programming interface associated with a risk engine.
 
Status of Claims
Claims 1-9 and 11-21 are pending.
Claims 1, 11, and 16 are currently amended; and claim 10 has been cancelled.
Claims 1-9 and 11-21 are allowed. 

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.

Reasons for Allowance
With respect to the 35 USC 101 rejection, the claim as a whole integrates certain methods of organizing human activity and mental processes concepts into a practical application as supported in the specification pages 9-10. The combination of additional elements use the certain methods of organizing human activity and mental processes concepts in a meaningful way beyond generally linking the use of the organizing human 
Accordingly, 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
With respect to the 35 USC 103 rejection, Applicant's remarks filed on 04 March 2021 (pages 11-12 in particular) were deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Castelli et al. (US Pub. No. 20170169397) discloses a personalized scheduling and networking method, system, and non-transitory computer readable medium include creating a user persona profile based on user information, extracting scheduling and networking information based on event information, matching a user with events during a conference based on the extracted scheduling and networking information and the user persona profile, and creating a schedule and a route for maximizing a number of the events and networking opportunities based on matches of the matching.
Zee et al. (WIPO WO2010052169A1) discloses establishing a peer-to-peer IPSec security association between a pair of base stations located within the same or different radio access networks. The base stations communicate with a core network via the same or different security gateways of the core network using respective pre-established IPSec security associations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
03/15/2021